DECISION
This matter came before the court on cross-motions for partial summary judgment, Plaintiff seeking an exemption for the 2006-07 tax year as a charitable institution under ORS 307.130, and Defendant requesting that the court uphold its exemption application denial. The property at issue is identified as Accounts R246263 and R246264.
On January 29, 2009, the court issued an Order denying Plaintiff's Motion for Summary Judgment on the charitable exemption issue, granting Defendant's Cross-Motion for Summary Judgment, and upholding Defendant's October 4, 2006, denial of Plaintiff's exemption application.
The court's January 29, 2009, Order further granted Plaintiff's request for leave to submit additional argument regarding Plaintiff's eligibility for exemption as a literary or scientific institution under ORS 307.130(1)(a).1 Plaintiff was given 30 days from the date of the court's Order to notify the court in writing whether it would pursue alternative arguments for exemption. As part of its request, Plaintiff agreed to waive any interest that might be due from the time the court issued its Order (i.e., January 29, 2009) until the date of the court's final decision in the matter. *Page 2 
On June 11, 2009, Plaintiff filed a Notice of Voluntary Dismissal without Prejudice. That notice came after several requests from Plaintiff for extensions of time to notify the court whether it would pursue additional arguments and proceedings (seeking exemption as a literary or scientific institution). The court interprets Plaintiff's June 11, 2009, notice as a waiver of any alternative arguments for exemption. Accordingly, the court's January 29, 2009, Order denying Plaintiff's request for exemption stands, and the appeal at the Magistrate Division of the Tax Court is fully and finally resolved against Plaintiff and in favor of Defendant. The subject property is not entitled to charitable exemption under ORS 307.130 for the 2006-07 tax year.
                              III. CONCLUSION
The court concludes that its January 29, 2009, Order denying Plaintiff's request for exemption under ORS 307.130 as a charitable institution, for the 2006-07 tax year, stands. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's Motion for Summary Judgment is denied, in accordance with the court's October 29, 2009, Order;
IT IS FURTHER DECIDED that Defendant's Response and Cross-Motion for Summary Judgment is granted, in accordance with the court's October 29, 2009, Order; and *Page 3 
IT IS FURTHER DECIDED that the subject property is not entitled to exemption as a charitable institution under ORS 307.130 for the 2006-07 tax year. Dated this day of June 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on June 30, 2009.The Court filed and entered this document on June 30, 2009.
1 All references to the Oregon Revised Statutes are to 2007. *Page 1